           Case 2:18-cv-02626-TLN-JDP Document 21 Filed 09/30/20 Page 1 of 2



 1   MAYALL HURLEY P.C.
     ROBERT J. WASSERMAN (SBN: 258538)
 2   rwasserman@mayallaw.com
     WILLIAM J. GORHAM (SBN: 151773)
 3
     wgorham@mayallaw.com
 4   NICHOLAS J. SCARDIGLI (SBN: 249947)
     nscardigli@mayallaw.com
 5   VLADIMIR J. KOZINA (SBN: 284645)
     vjkozina@mayallaw.com
 6   2453 Grand Canal Boulevard
     Stockton, California 95207-8253
 7
     Telephone: (209) 477-3833
 8   Facsimile: (209) 473-4818

 9   Attorneys for Plaintiff Charles Riley and the Putative Class
10   STEVEN A. GROODE, Bar No. 210500                       SIMERDIP KHANGURA, Bar No. 272525
11   sgroode@littler.com                                    skhangura@littler.com
     LITTLER MENDELSON, P.C.                                LITTLER MENDELSON, P.C.
12   2049 Century Park East                                 500 Capitol Mall, Suite 2000
     5th Floor                                              Sacramento, CA 95814
13   Los Angeles, CA 90067                                  Telephone: (916) 830-7200
     Telephone: 310.772.7218                                Facsimile: (916) 561-0828
14   Fax No.: 213.652.0573
15
     Attorneys for Defendant MEDLINE INDUSTRIES, INC.
16
                                      UNITED STATES DISTRICT COURT
17
                                     EASTERN DISTRICT OF CALIFORNIA
18

19   CHARLES RILEY,                                           Case No.: 2:18-cv-02626-TLN-EFB

20           Plaintiff,                                       ORDER UPON STIPIULATION DISMISSING
                                                              FIFTH CLAIM FOR RELIEF UNDER PRIVATE
21   vs.                                                      ATTORNEYS GENERAL ACT

22   MEDLINE INDUSTRIES, INC.; and DOES 1-100,
     inclusive,
23
             Defendants.
24

25

26

27

28   Order Upon Stipulation Dismissing PAGA Claim – Page 1 of 2
           Case 2:18-cv-02626-TLN-JDP Document 21 Filed 09/30/20 Page 2 of 2



 1                                                       ORDER

 2           The Court, having reviewed the Stipulation to Dismiss Fifth Claim for Relief Under Private

 3   Attorney General Act (“Stipulation”) and good cause appearing, hereby orders:

 4           1.      The Parties’ Stipulation is approved.

 5           2.      Plaintiff’s Fifth Claim for Relief for civil penalties under the Private Attorney General

 6   Act is hereby dismissed, with prejudice.

 7           IT IS SO ORDERED.

 8
     DATED: September 29, 2020
 9
                                                                    Troy L. Nunley
10                                                                  United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   Order Upon Stipulation Dismissing PAGA Claim – Page 2 of 2
